DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information disclosure statement of 10/04/2021 has been received and reviewed.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25, line 3, “the U-shaped body” should be “the generally U-shaped body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13-16, 21-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 6688660), in view of James (US 3606425), and in further view of Fann et al. (US 4711477), herein referred to as Fann.
Regarding claim 1, Huang discloses a latch system (fig 3) adapted to be drivingly connected to an input member of a lock assembly (via 24), the latch system comprising: a latch bolt housing (1) defining an axis of reciprocation (axis extending through 18, 11, 12, 1, etc. as viewed in fig 3); a faceplate (18) coupled to the latch bolt housing, the faceplate having a latch bolt opening (see fig 3) which intersects the axis of reciprocation (see fig 3); a latch bolt (11, 12) having a latch bolt tip (11), the latch bolt being moveably disposed in the latch bolt housing for reciprocating movement along the axis of reciprocation (see figs 5 & 7); and a latch drive system (24, 2, 16, 12) adapted to couple the input member of the lock assembly to the latch bolt to move the latch bolt along the axis of reciprocation, the latch drive system including: a cam (24) adapted to be connected for rotation with the input member, the cam rotating about an axis of rotation (vertical axis extending through 3a, 24, 2, and 3b as viewed in fig 3), the cam having an outer perimeter including a concave portion (portion of the outer perimeter of 24 between 241 and the circular portion of 24; see fig 5), a latch member (2) disposed for reciprocating movement along the axis of reciprocation (compare figs 5 & 7), the latch member including at least one protuberance (21) positioned to be engaged with the cam (see fig 7), a drive member (16) disposed in the latch bolt housing (see fig 5), the drive member having a convex portion (see fig 3; note that 16 has two convex portions on the leftmost face of each of the left and right legs as viewed in fig 3) arranged to be engaged by a portion (at 23) of the latch member to pivot the drive member relative to the latch bolt housing (see col 3, lines 25-32), the portion of the latch member being positioned between the drive member and the faceplate (see figs 3, 5, & 7), and a latch bolt extension (12) coupled to the latch bolt, the latch bolt extension having an arm positioned to be engaged by the drive member (see figs 3 & 7); the latch system having a rest configuration (see fig 5) wherein the latch bolt is positioned in a fully extended position with the latch bolt tip extending a first distance from an outer surface of the faceplate in a direction away 

Huang does not explicitly disclose the drive member having a convex portion arranged to be engaged by a portion of the latch member to pivot the drive member relative to the latch bolt housing against a protuberance formed on an interior surface of the latch bolt housing, and wherein the first angle is of up to about 21 degrees. 

James, however, discloses that it is known in a latch system (fig 2) similar to that taught by Huang to configure the latch system such that a latch bolt (5) is moved from an extended position (see fig 2) to a retracted position (see fig 6) when a cam (19) of the latch system is rotated about an axis of rotation (horizontal axis through 20 as viewed in fig 4) through a first angle of 20 degrees (col 4, lines 14-18). The purpose for configuring the latch system in this way is to affect a large bolt movement with a relatively small angular movement of the cam (col 4, lines 7-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch system disclosed by Huang with a first angle of up to about 21 degrees as taught by James in order to achieve a large bolt movement with a relatively small angular movement of the cam.


Regarding claim 7, Huang (in view of James and Fann) discloses the latch system of claim 1, wherein the concave portion of the outer perimeter of the cam has a variable radius (see Huang fig 5; note that for this claim, the concave portion of the outer perimeter of the cam is considered to include the central-most portion of the concave portion as well as a portion of the perimeter of 241 and a portion of the perimeter of the circular part of 24 such that the concave portion has a variable radius).
Regarding claim 13, Huang (in view of James and Fann) discloses the latch system of claim 1, further comprising a latch case (4) connected to the latch bolt housing, the latch drive system disposed on the latch case (see Huang figs 4 and 5).
Regarding claim 14, Huang (in view of James and Fann) discloses the latch system of claim 13, wherein the latch case includes an opening (opening where 241 extends through; Huang), the cam extending through the opening of the latch case when the latch system is in the actuated configuration (see Huang fig 7).
Regarding claim 15, Huang (in view of James and Fann) discloses the latch system of claim 14, wherein a first component (16; Huang) of the lock assembly contacts a second component (part of 12 that contacts 16 as seen if fig 7; Huang) of the lock assembly to prevent the cam from contacting an edge (left side of the opening that 241 extends through as seen in fig 7; Huang) of the opening in the latch case, the first component of the lock assembly being spaced apart from the second component of the lock assembly when the latch system is in the rest configuration (see fig 5, Huang).
Regarding claim 16, Huang (in view of James and Fann) discloses the latch system of claim 1, wherein the input member rotates about the axis of rotation defined by the cam (input member connected via 24 rotates about the axis of rotation, see Huang fig 5).
Regarding claim 21, Huang (in view of James and Fann) discloses the latch system of claim 1, wherein the axis of reciprocation is substantially perpendicular to the axis of rotation (see Huang fig 3).
Regarding claim 22, Huang (in view of James and Fann) discloses the latch system of claim 1, wherein the drive member has a generally U-shaped body (see Huang fig 3) having a pair of legs (right and left vertical legs as viewed in Huang fig 3) and a connecting base (horizontal base as viewed in Huang fig 3) connecting a first leg (right leg as viewed in Huang fig 3) of the pair of legs to a second leg (left leg as viewed in Huang fig 3) of the pair of legs, the generally U-shaped body including a channel (see Huang fig 3) positioned between the pair of legs and having an open end (upper end of channel as viewed in fig 3) and a closed end (lower end of channel as viewed in fig 3) opposite the open end.
Regarding claim 23, Huang (in view of James) discloses the latch system of claim 22, but does not explicitly disclose wherein the connecting base of the generally U-shaped body bears against 

Fann, however, discloses that it is known in a latch system (fig 1) similar to that taught by Huang to include a drive member (28) with a generally U-shaped body (see fig 1) having a pair of legs (282) and a connecting base (283) connecting the pair of legs, wherein the connecting base of the generally U-shaped body bears against a protuberance (124) formed on an interior surface of a latch bolt housing (12) as the drive member pivots relative to the latch bolt housing (see figs 11 & 15). The purpose for including the protuberance is to provide a fulcrum for the drive member in order to maximize a mechanical advantage between the latch retracting member and the latch bolt (col 10, lines 3-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch bolt housing disclosed by Huang with a protuberance as taught by Fann in order to provide a fulcrum for the drive member in order to maximize a mechanical advantage between the latch retracting member and the latch bolt. 
Regarding claim 24, Huang (in view of James and Fann) discloses the latch system of claim 23, wherein the convex portion of the drive member appears to include a first convex bulge disposed on the first leg of the pair of legs and a second convex bulge disposed on the second leg of the pair of legs (see Huang fig 3), but Huang does not explicitly disclose a first convex bulge disposed on the first leg of the pair of legs and a second convex bulge disposed on the second leg of the pair of legs.

Fann, however, discloses that it is known in a latch system (fig 1) similar to that taught by Huang to include a drive member (28) having a convex portion which includes a first convex bulge 
Regarding claim 25, Huang (in view of James and Fann) discloses the latch system of claim 24, wherein each of the first convex bulge and the second convex bulge includes a first end and a second end positioned between the first end and the connecting base of the U-shaped body (see Fann fig 1 & Huang fig 3).
Regarding claim 26, Huang (in view of James and Fann) discloses the latch system of claim 25, wherein the second end of the first convex bulge is collinear with the second end of the second convex bulge (see Fann fig 1 & Huang fig 3).
Regarding claim 27, Huang (in view of James and Fann) discloses the latch system of claim 25, but does not explicitly disclose wherein a length of the first convex bulge from the first end of the first convex bulge to the second end of the first convex bulge is at least 40% of an overall length of the drive member from a tip of the first leg of the generally U-shaped body of the drive member to a lower extreme of the connecting base of the generally U-shaped base, the lower extreme of the connecting base being opposite the channel.

However, a length of the first convex bulge from the first end of the first convex bulge to the second end of the first convex bulge appears to be at least 40% of an overall length of the drive 
Regarding claim 28, Huang (in view of James and Fann) discloses the latch system of claim 27, wherein the second convex bulge is identical to the first convex bulge (see Fann fig 1).
Regarding claim 31, Huang (in view of James and Fann) discloses the latch system of claim 1, wherein the protuberance of the latch member engages the concave portion of the outer perimeter of the cam member prior to the latch bolt moving from the extended position to the retracted position (see Huang figs 6 and 7).

Claims 8-12, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 6688660), in view of James (US 3606425), and in further view of Fann et al. (US 4711477), herein referred to as Fann, and in further view of Jans (US 5690372).
Regarding claim 8, Huang (in view of James and Fann) discloses the latch system of claim 1, but does not explicitly disclose wherein the first angle is in a range of from about 18 degrees to about 21 degrees.


Regarding claim 9, Huang (in view of James and Fann) discloses the latch system of claim 1, but does not explicitly disclose wherein the movement of the latch bolt from the extended position to the retracted position is in response to a rotation of the input member of the lock assembly through a second angle in a range of about 25 degrees to about 35 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the movement of the latch bolt from the extended position to the retracted position is in response to a rotation of the input member of the lock assembly through a second angle in a range of about 25 degrees to about 35 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 10, Huang (in view of James, Fann, and Jans) discloses the latch system of claim 9, but does not explicitly disclose wherein a system torque of up to 28 inch-pounds upon the 

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that a system torque of up to 28 inch-pounds upon the input member of the lock system is applied to result in the rotation of the input member of the lock assembly through the second angle in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 11, Huang (in view of James, Fann, and Jans) discloses the latch system of claim 9, but does not explicitly disclose wherein the second angle is about 25 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the second angle is about 25 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 12, Huang (in view of James, Fann, and Jans) discloses the latch system of claim 9, but does not explicitly disclose wherein the second angle is about 32 degrees.

However, Jans explicitly recognizes the benefit to having slight movements of the lever translate to large movements of the latch bolt (col 4, lines 18-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the latch system such that the second angle is about 32 degrees in order to further improve the usability of the latch system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claims 29 and 30, Huang (in view of James, Fann, and Jans) does not explicitly disclose a method of retracting a latch bolt as claimed. However, given the structure of the latch system disclosed by Huang (in view of James, Fann, and Jans) (per rejection of claims 1, 7-12, 16, and 21) above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to retract a latch bolt.


Allowable Subject Matter
Claims 2-6, 17-20, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “[t]he Office Action fails to disclose a structural modification of Huang from the system of James that would allow for the first angle being up to 21 degrees to be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, please note that at least James (US 3606425) provides evidence that one of ordinary skill in the art would recognize that dimensions of various parts of a latch bolt mechanism could be adjusted to achieve a desired angular movement of an actuating member relative to the resultant bolt withdrawal (see col 4, lines 7-14). Regarding the amendment “against a protuberance formed on an interior surface of the latch member”, please see the rejection of claim 1 above. Therefore, Applicant’s argument is not persuasive and the rejection stands.
Regarding Applicant’s argument that “[t]o modify the structure of Huang as suggested in the Office Action (i.e., to provide a fulcrum between the clip 16 and the latch bolt housing) would render the clip 16 inoperable” and “Applicant respectfully submits that a skilled person would not redesign Huang in the manner suggested in the Office Action, but not described and not apparent to Applicant (i.e., by somehow replacing the existing fulcrum of Huang with the structure of Fann), because the resulting structure would not better achieve a function already achieved by Huang. There is no suggestion whatsoever in Huang that the mechanical advantage provided by the captured clip 16 configuration is insufficient or otherwise in need of improvement”, Examiner respectfully disagrees. The addition of the fulcrum of Fann is not a replacement of the clip 16, nor does it interfere with the operation of clip 16. By 

Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675